Case 0:17-cv-60426-UU Document 450 Entered on FLSD Docket 04/02/2020 Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 17-60426-CV-UNGARO


   ALEKSEJ GUBAREV,
   XBT HOLDING S.A., and
   WEBZILLA, INC.,

          Plaintiffs,

   v.

   BUZZFEED, INC., and
   BEN SMITH,

          Defendants.
                                                        /


                     MOTION TO APPEAR PRO HAC VICE,
                 CONSENT TO DESIGNATION, AND REQUEST TO
           ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice,

  Peer Review, and Discipline of Attorneys of the United States District Court for the

  Southern District of Florida, the undersigned respectfully moves for the admission pro hac

  vice of Alan Lewis of the law firm of Carter Ledyard & Milburn LLP, Two Wall Street, New

  York, New York, 10005, (212) 238-8647, lewis@clm.com, for purposes of appearance as co-

  counsel on behalf of Proposed Amici Mikhail Fridman, Petr Aven, and German Khan in the

  above-styled case only, and pursuant to Rule 2B of the CM/ECF Administrative Procedures,

  to permit Alan Lewis to receive electronic filings in this case, and in support thereof states

  as follows:

                                                 1
                                    HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www homerbonner.com
Case 0:17-cv-60426-UU Document 450 Entered on FLSD Docket 04/02/2020 Page 2 of 4
  CASE NO.: 17-60426-CV-UNGARO


         1.     Alan Lewis is not admitted to practice in the Southern District of Florida and

  is a member in good standing of the following courts and bars: the Supreme Court of the

  United States, the U.S. Court of Appeals for the Second Circuit, the U.S. Court of Appeals for

  the Third Circuit, the U.S. District Court for the Northern District of New York, the U.S.

  District Court for the Southern District of New York, the U.S. District Court for the Eastern

  District of New York, the U.S. District Court for the District of Columbia, the State of

  Massachusetts Bar, and the New York State Bar.

         2.     Movant, Adam L. Schwartz, Esquire, of the law firm of Homer Bonner Jacobs

  Ortiz, P.A., 1200 Four Seasons Tower, 1441 Brickell Avenue, Miami, Florida 33131, (305)

  350-5116 is a member in good standing of The Florida Bar and the United States District

  Court for the Southern District of Florida, and is authorized to file through the Court’s

  electronic filing system. Movant consents to be designated as a member of the Bar of this

  Court with whom the Court and opposing counsel may readily communicate regarding the

  conduct of the case, upon whom filings shall be served, who shall be required to

  electronically file and serve all documents and things that may be filed and served

  electronically, and who shall be responsible for filing and serving documents in compliance

  with the CM/ECF Administrative Procedures. See Section 2B of the CM/ECF Administrative

  Procedures.

         3.     In accordance with the local rules of this Court, Alan Lewis has made

  payment of this Court’s $200 admission fee. A certification in accordance with Rule 4(b) is

  attached hereto.


                                               2
                                  HomeR BonneR Jacobs Ortiz, P.A.
                      1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                     305 350 5100 | www homerbonner.com
Case 0:17-cv-60426-UU Document 450 Entered on FLSD Docket 04/02/2020 Page 3 of 4
  CASE NO.: 17-60426-CV-UNGARO


         4.     Alan Lewis, by and through designated counsel and pursuant to Section 2B

  CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of

  Electronic Filings to Alan Lewis at: Lewis@clm.com.

         WHEREFORE, Adam L. Schwartz, moves this Court to enter an Order permitting

  Alan Lewis, to appear before this Court on behalf of Proposed Amici Mikhail Fridman, Petr

  Aven, and German Khan, for all purposes relating to the proceedings in the above-styled

  matter and directing the Clerk to provide notice of electronic filings to Alan Lewis.


  Dated: April 2, 2020


                                                           Respectfully submitted:



                                                           Attorneys for Mikhial Fridman, Petr Aven, and
                                                           German Khan
                                                           1200 Four Seasons Tower
                                                           1441 Brickell Avenue
                                                           Miami Florida 33131
                                                           Phone: (305) 350-5116
                                                           Fax: (305) 372-2738

                                                           By:     s/ Adam L. Schwartz
                                                                   Adam L. Schwartz, Esq.
                                                                   Email: aschwartz@homerbonner.com
                                                                   Florida Bar No.: 103163




                                               3
                                  HomeR BonneR Jacobs Ortiz, P.A.
                      1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                     305 350 5100 | www homerbonner.com
Case 0:17-cv-60426-UU Document 450 Entered on FLSD Docket 04/02/2020 Page 4 of 4
  CASE NO.: 17-60426-CV-UNGARO


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 2, 2020, I electronically filed the foregoing with the

  Clerk of the Court using CM/ECF. I also certify that the foregoing is being served this day on

  all counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF.



                                                           s/ Adam L. Schwartz
                                                           Adam L. Schwartz




                                              4
                                 HomeR BonneR Jacobs Ortiz, P.A.
                     1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                    305 350 5100 | www homerbonner.com
Case 0:17-cv-60426-UU Document 450-1 Entered on FLSD Docket 04/02/2020 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 17-60426-CV-UNGARO


    ALEKSEJ GUBAREV,
    XBT HOLDING S.A., and
    WEBZILLA, INC.,

           Plaintiffs,

    v.

    BUZZFEED, INC., and
    BEN SMITH,

           Defendants.
                                                  /

                                 CERTIFICATION OF ALAN LEWIS

          Alan Lewis, pursuant to Rule 4(b) of the Special Rules Governing the Admission,

   Practice, Peer Review, and Discipline of Attorneys, hereby certifies that (1) I have studied

   the Local Rules of the U.S. District Court for the Southern District of Florida; (2) I am a

   member in good standing of the following courts: the Supreme Court of the United States,

   the U.S. Court of Appeals for the Second Circuit, the U.S. Court of Appeals for the Third Circuit,

   the U.S. District Court for the Northern District of New York, the U.S. District Court for the

   Southern District of New York, the U.S. District Court for the Eastern District of New York,

   the U.S. District Court for the District of Columbia, the State of Massachusetts Bar, and the

   New York State Bar; and (3) I have not filed three or more motions for pro hac vice admission

   in this District within the last 365 days.


                                                               s/ Alan Lewis
                                                               Alan Lewis
Case 0:17-cv-60426-UU Document 450-2 Entered on FLSD Docket 04/02/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 17-60426-CV-UNGARO


    ALEKSEJ GUBAREV,
    XBT HOLDING S.A., and
    WEBZILLA, INC.,

           Plaintiffs,

    v.

    BUZZFEED, INC., and
    BEN SMITH,

           Defendants.
                                                  /

                      ORDER GRANTING MOTION TO APPEAR
             PRO HAC VICE, CONSENT TO DESIGNATION, AND REQUEST TO
            ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

          THIS CAUSE came before the Court upon Amici Mikhail Fridman, Petr Aven, and

   German Khan’s motion for Alan Lewis to Appear Pro Hac Vice, Consent to Designation, and

   Request to Electronically Receive Notices of Electronic Filing, pursuant to the Special Rules

   Governing the Special Rules Governing the Admission, Practice, Peer Review, and Discipline of

   Attorneys of the U.S. District Court for the Southern District of Florida and Section 2B of the

   CM/ECF Administrative Procedures. Being fully advised, it is

          ORDERED AND ADJUDGED that the motion is GRANTED. Alan Lewis may appear

   and participate in this action on behalf of Amici Mikhail Fridman, Petr Aven, and German Khan.

   The Clerk of Court is directed to provide electronic notification of all electronic filings to Alan

   Lewis at lewis@clm.com.




                                                      1
Case 0:17-cv-60426-UU Document 450-2 Entered on FLSD Docket 04/02/2020 Page 2 of 2



        DONE AND ORDERED in Miami, Florida, this ___ day of April, 2020.


                                                     ______________________________
                                                     URSULA UNGARO
                                                     U.S. DISTRICT COURT JUDGE




                                           2
